 Case 16-12408-JDW     Doc 37   Filed 08/05/21 Entered 08/05/21 09:33:54   Desc
                                    Page 1 of 3



            IN THE UNITED STATES BANKRUPTCY COURT FOR
                THE NORTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                CHAPTER 13 CASE NO:

MICHAEL D. ROSE                                  16-12408-JDW

               NOTICE OF TRUSTEE’S MOTION TO DISMISS

      Should any party receiving this notice respond or object to said Motion,
such response or objection is required to be filed on or before August 30, 2021,
using the CM/ECF system or with the Clerk of this Court at the following
address:

                       Shallanda J. Clay Clerk of Court
                           U. S. Bankruptcy Court
                       Northern District of Mississippi
                           703 Highway 145 North
                             Aberdeen, MS 39730

and a copy must be served on the undersigned Chapter 13 Trustee. If no
responses are filed, the Court may consider said motion immediately after the
time has expired. In the event a written response is filed, the Court will notify
you of the date, time and place of the hearing thereon.

                                 CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF
system, and I hereby certify that I either mailed by United States Postal
Service, first class, postage prepaid, or electronically notified through the
CM/ECF system, a copy of the above and foregoing to the following attorneys of
record and/or parties of interest.

      Dated: August 5, 2021.
                                     LOCKE D. BARKLEY
                                     CHAPTER 13 TRUSTEE

                                     /s/ Melanie T. Vardaman
                                     ATTORNEYS FOR TRUSTEE
                                     W. Jeffrey Collier (MSB 10645)
                                     Melanie T. Vardaman (MSB 100392)
                                     6360 I-55 North, Suite 140
                                     Jackson, MS 39211
                                     (601) 355-6661
                                     ssmith@barkley13.com
 Case 16-12408-JDW     Doc 37   Filed 08/05/21 Entered 08/05/21 09:33:54   Desc
                                    Page 2 of 3




            IN THE UNITED STATES BANKRUPTCY COURT FOR
                THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                CHAPTER 13 CASE NO.:

MICHAEL D. ROSE                                  16-12408-JDW

                            MOTION TO DISMISS

      COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”), by

and through counsel, and files this Motion to Dismiss (the “Motion”) in the

above referenced case, and in support thereof states as follows:

      1.    On July 18, 2016, the Debtor initiated this proceeding with the

filing of a Chapter 13 Bankruptcy Petition. The Debtor’s Chapter 13 plan was

confirmed by Order of this Court on September 8, 2016, for a term of sixty (60)

months (Dkt. #13) (the “Confirmed Plan”).

      2.     The sixty (60) month plan term completed in July 2021. There

remains a balance of $1,221.00 to complete the case and pay the ongoing

mortgage claim through August 2021.

      3.    The Trustee requests that this case be dismissed, or in the

alternative, requests the entry of an order requiring that the Debtor

immediately cure the payment delinquency and timely pay all funds necessary

for completion of the Confirmed Plan.

      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that the

Motion be received and filed and upon a hearing, this Court will enter its order

granting the Motion and for such other, further and general relief to which the

Trustee and this bankruptcy estate may be entitled.
 Case 16-12408-JDW     Doc 37   Filed 08/05/21 Entered 08/05/21 09:33:54   Desc
                                    Page 3 of 3



      Dated: August 5, 2021.
                                     Respectfully submitted,

                                     LOCKE D. BARKLEY
                                     CHAPTER 13 TRUSTEE

                                     /s/ Melanie T. Vardaman
                                     ATTORNEYS FOR TRUSTEE
                                     W. Jeffrey Collier (MSB 10645)
                                     Melanie T. Vardaman (MSB 100392)
                                     6360 I-55 North, Suite 140
                                     Jackson, MS 39211
                                     (601) 355-6661
                                     ssmith@barkley13.com



                         CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF
system, and I hereby certify that I either mailed by United States Postal
Service, first class, postage prepaid, or electronically notified through the
CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for
the Debtor, the United States Trustee, and other parties in interest, if any, as
identified below.

      Dated: August 5, 2021.

                                     /s/ Melanie T. Vardaman
                                     MELANIE T. VARDAMAN
